In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-069 CR

____________________


MISTER LEATHERS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 97541




MEMORANDUM OPINION
	Mister Leathers was convicted and sentenced on an indictment for aggravated
robbery.  Leathers filed a notice of appeal on January 26, 2007.  The trial court entered a
certification of the defendant's right to appeal in which the court certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The
trial court's certification has been provided to the Court of Appeals by the district clerk.

	On February 1, 2007, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.

							_____________________________
								HOLLIS HORTON
									  Justice

Opinion Delivered March 14, 2007
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.